Title: To George Washington from John Tayloe, 22 February 1775
From: Tayloe, John
To: Washington, George



Dear Sir,
Mount Airy, Feby 22d 1775

Your favor of Novr 30th reached me only the 8th instant, when I found it on my way to Fredricksburg I am heartily glad you concluded the troublesom business of ⟨setling⟩ Col. Mercer’s Estate, so well without any of my assistance, which was greatly concerned that my bad health would not afford you, from which I recoverd by disuse of Coffe, (except a bad cold of which have but lately recovered,[)] tho’ am not conscious that I could have been of any use to you, in the Sale, & am glad you concluded it so much to Satisfaction, as the distress of the times (should think) would sufficiently excuse any deficiency from the valuation in 1767, & doubt not you took such Securitys as, at this time, are judged very good, & hope may prove so doubtless every precaution will be necessary in the buying of bills, & think they ought to be drawn payable to the persons to whome the money is due, for under such ⟨Tickleish⟩ times! shall be as averse to indorseing bills as you can be, but think we may readiely adopt the plan above.
I am sorry to tell you, that Yesterday, our Country lost a good Councellor, & able Judge; myself a good friend! in the death of Philip Ludwell Lee Esqr. Our best Compts to your Lady, concludes Dr Sir Your Obliged friend & Obedt hbl. Servt

John Tayloe

